Brewster H. Jamieson, ABA No. 8411122
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501-5148
Telephone: 907.264.3325
             907.264.3303
Email:       jamiesonb@lanepowell.com
             baylousm@lanepowell.com
Attorneys for Defendants


                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA
ANTHONY L. BLANFORD and JOHN K.
BELLVILLE,

                                Plaintiffs,
                                                 Case No. 3:19-cv-00036-JWS
v.

MICHAEL J. DUNLEAVY; in his                               DECLARATION OF
individual and official capacities;                      MICHAEL B. BAYLOUS
TUCKERMAN BABCOCK; and the
STATE OF ALASKA,

                              Defendants.
       I, Michael B. Baylous, declare as follows:
       1.       Attached as Exhibit A is a November 16, 2018 email to Plaintiffs and other
state employees transmitting the memorandum requesting resignations and statements of
interest and a template for the resignation and statement of interest.
       2.       Attached as Exhibit B is a November 17, 2018 Anchorage Daily News
article titled Dunleavy team asks all at-will state workers for resignations.
       3.       Attached as Exhibit C are excerpts from the transcript of Gavin
Carmichael’s January 7, 2021 deposition. Mr. Carmichael was the Chief Operations
Officer of Alaska Psychiatric Institute (“API”) when Plaintiffs’ employment at API
ended. He had also served as acting Chief Executive Officer of API.


            Case 3:19-cv-00036-JWS Document 56 Filed 04/09/21 Page 1 of 3
        4.       Attached as Exhibit D and Exhibit E are June 4, 2018 letters from
Department of Health and Social Services (“DHSS”) Commissioner Valerie Davidson to
Chief of Staff Scott Kendall requesting authority to hire Dr. Anthony Blanford as
Director of Psychiatry for API, and June 5, 2018 authorizations from Chief of Staff
Kendall.
        5.       Attached as Exhibit F is a November 27, 2018 letter from API staff
psychiatrists Drs. Deborah Guris, Lee Ann Gee, and John Bellville expressing support for
Dr. Blanford.
        6.       Attached as Exhibit G is letter from Dr. Blanford published November 19,
2018 in the Anchorage Daily News, discussing API and the resignation request.
        7.       Attached as Exhibit H are excerpts from the transcript of DHSS
Commissioner Adam Crum’s January 5, 2021 deposition.
        8.       Attached as Exhibit I is a photograph of a December 3, 2018 email to
Dr. Bellville arranging a meeting. The email contains the hand written notation:




The email was produced by Plaintiffs in this lawsuit.
        9.       Attached as Exhibit J are excerpts from the transcript of DHSS Deputy
Commissioner Albert Wall’s January 5, 2021 deposition.
        10.      Attached as Exhibit K is a                   February 4, 2016 letter from DHSS
Commissioner Davidson to Chief of Staff Jim Whitaker requesting appointment of
Dr. Blanford as a staff psychiatrist at API.




Declaration of Michael B. Baylous
Blanford, et al. v. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)                       Page 2 of 3

             Case 3:19-cv-00036-JWS Document 56 Filed 04/09/21 Page 2 of 3
        I declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct to the best of my knowledge.
        DATED: April 9, 2021.


                                                         By s/Michael B. Baylous
                                                          Michael B. Baylous, ABA No. 0905022
I certify that on April 9, 2021, a copy of
the foregoing was served electronically on:

Stephen Koteff, skoteff@acluak.org
Joshua Decker, jdecker@acluak.org

s/Michael B. Baylous




Declaration of Michael B. Baylous
Blanford, et al. v. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)                      Page 3 of 3

           Case 3:19-cv-00036-JWS Document 56 Filed 04/09/21 Page 3 of 3
